Citation Nr: 1708868	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  10-09 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD). 

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to September 1985. 

This case comes before the Board of Veterans' Appeals (the Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The January 2009 rating decision granted service connection for PTSD and assigned a 30 percent evaluation, effective January 11, 2008.  The Veteran appealed the rating assigned. 

During the course of the appeal the Veteran raised the issue of unemployability, and in June 2009, the Veteran's claim for a TDIU was denied.  When evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, a claim for TDIU is considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the issue of entitlement to a TDIU is inextricably intertwined with the issue of enticement to an increased rating for PTSD. 

A February 2010 rating decision granted an earlier effective date for the grant of service connection for PTSD, assigning a 30 percent evaluation from September 18, 2007, and a 50 percent evaluation from March 23, 2009.  A May 2016 rating decision, based on a March 2016 Board decision, granted an increased disability rating of 50 percent for the period prior to March 23, 2009.  Although these were partial grants of the benefit sought, the Board notes that the Veteran has indicated continued disagreement with the rating assigned for his PTSD and he has not been granted the maximum benefit allowed, thus, the claim is still active.  See AB v. Brown, 6 Vet App 35, 38 (1993). 

The Veteran appeared and testified at a videoconference hearing at the RO in October 2010 before the undersigned acting Veterans Law Judge, who presided over the hearing while sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims file.  

This case was previously before the Board in June 2014 and March 2016.  In June 2014, the Board remanded the claim for development.  The case returned to the Board in March 2016, at which time, the Board determined that a rating of 50 percent for PTSD was warranted for the period prior to March 23, 2009, and that a rating in excess of 50 percent was not warranted during the entire period on appeal.  Entitlement to a TDIU was denied in the same decision.  The Veteran appealed the claim to the United States Court of Veterans Appeals (Court).  In December 2016, VA and the Veteran agreed to a Joint Motion for Remand (JMR) to vacate the Board's decision to deny a rating in excess of 50 percent and to deny a TDIU.  In January 2017, the Court issued an order vacating the March 2016 decision to that effect and returned the case to the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The development actions requested in the Board's June 2014 remand were not substantially completed.  A remand by the Board confers on claimants, as a matter of law, the right to substantial compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  It imposes upon VA a concomitant duty to ensure substantial compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be substantially completed prior to adjudication.

The June 2014 remand required the AOJ pursue additional development of any additional sources of treatment from VA and non-VA providers who have treated the Veteran for PTSD.  It further noted that all appropriate efforts should be taken and documented in the claims file.  If VA was unable to obtain records identified by the Veteran, it was to be notated in the record and the Veteran was to be informed and given the opportunity to provide any records VA was unable to obtain.  

In June 2014, the Veteran submitted two VA Form 21-4142 authorizations for release of records, one for the Bowen Center and another for St. Joseph Regional Medical Center.  In July 2014, the Veteran was sent a notification letter stating that VA had requested copies of the treatment records from both providers, and also notified him that it was ultimately his responsibility to submit relevant evidence, but that VA had a duty to make reasonable efforts to assist him.  Despite this notification letter, the file does not contain any documentation that the AOJ contacted the providers to obtain the records the authorizations identified.  Further, there was no documentation that the AOJ notified the Veteran that it was unable to obtain these records.  Based on the content of the June 2014 remand order and the July 2014 notification letter, the Veteran could have reasonably believed that he would be contacted and provided the opportunity to obtain the identified records if VA was unable to do so.  He was not provide this notice and these records do not appear in the claims file.  Thus Veteran was prejudiced, and the June 2014 remand was not substantially complied with, which necessitates a remand to complete the requested development actions. 

The Board additionally notes that new and relevant VA records and Social Security records were received by VA and associated with the Veteran's file after the last SSOC was issued by the AOJ.  Generally, if the AOJ receives additional relevant evidence after it issues a SSOC, it must issue a new SSOC.  See 38 C.F.R. § 19.37 (2016).  Neither a new SSOC nor a waiver of the Veteran's right to have the AOJ review the new records is in the claims file.  This error will be remedied upon remand with the issuance of a new SSOC after the requested development takes place. 

Finally, the Board notes that depth of the additional records added to the claims file since the last VA examination warrants a new opinion.  The additional records include seven years of VA treatment records for PTSD and the records relating to the Veteran's filing for Social Security disability.  Since VA examination reports are based, in substantial part, on a review of the claims file, the addition these records likely affects the examiner's assessment of the Veteran's disability.  Further, these were records sufficiently identified by the Veteran at his October 2010 hearing and VA had a specific duty to obtain because they are Federal records.  See Waddell v. Brown, 5 Vet. App. 454 (1993); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Therefore, the records should have been available for review by the May 2015 examiner.  Upon remand an addendum opinion should be obtained based on review of the additional records associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for PTSD.  

The Veteran should be provided the appropriate releases for VA to obtain any identified sources of treatment.  

He should also be provided with appropriate releases for VA to obtain records for the previously identified Bowden Center and St. Joseph Regional Center with an explanation that new authorizations are required because the previous ones provided in June 2014 have expired.  

Thereafter, the AOJ should attempt to obtain outstanding records from any identified sources for which the Veteran has provided appropriate signed releases.  Any records obtained should be associated with the claims file. 

All attempts to obtain these records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  

2.  After the above development has taken place, including any necessary determination that records cannot be obtained, forward the Veteran's claims file to the May 2015 VA examiner, or an appropriate substitute, for an addendum opinion on the nature and severity of the Veteran's PTSD.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again. 

The examiner shall affirmatively note that the claims file, including any new development in the file has been reviewed.  

Based on examination results and a review of the record the examiner should provide an opinion describing the Veteran's symptoms of PTSD and note the impact, if any, on his social and occupational functioning. 

Additionally, the examiner discuss the Veteran's functional limitations due solely to his service-connected PTSD as it might relate to his ability to function in a work setting and to perform work tasks.  Neither non-service-connected disabilities nor the Veteran's age can be taken into consideration in this assessment.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, a rationale should be provided for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




